DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
GOTOU et al., one of the closest prior art of record fails to teach wherein the solubilized lignin is not solidified between the step (A) and the step (B). 
GOTOU teaches a resin composition containing lignin and a phenol resin, the lignin being one resulting from separation of a cellulose component and hemicellulose component from a decomposition product obtained by subjecting a plant raw material to a decomposition treatment, and the lignin and the phenol resin being mixed in a solvent (Abstract). More specifically, GOTOU teaches a resin composition is obtained by dissolving the lignin and dissolving in a solvent (generally an organic solvent), mixing them in the solvent, and then removing the solvent [0060-0061; Example 1, [0068 and 0071]. The specific method of separating and extracting the lignin from the plant material include steam explosion method [0033, 0036, 0037, 0039, Example 1; [0068]. The plant raw material that is extracted from the lignin include Japanese cedar, bamboo, rice straw, wheat straw, acacia, willow, poplar, and etc. [0038] (which would read on a plant biomass). The phenol resin include novolak phenol resin, resole phenol resin, and etc. [0041]. GOTOU teaches a resin mixture of solidified lignin and phenol resin [0068-0071], which does not satisfy the claim limitations of the present invention. Therefore, GOTOU fails to disclose or render obvious the present invention. 


KAJITANI teaches a method for producing a lignin degradation product that includes (1) a degradation step or degrading raw material containing plant biomass, in a mixed solvent and an aliphatic alcohol having from 4 to 10 carbon atoms (Abstract; [0036-0047]). The solvent used in the degradation step may be any solvent capable of separating into two phases at 0oC or higher and 50oC or lower [0045]. The alcohol includes 1-butanol, 1-pentanol, 1-hexanol, 1-heptanol and etc. [0045-0046]. The lignin may be mixed with a resin at relatively low temperature [0048]. KAJITANI also teaches other step after the liquid-liquid separation step, the lignin degradation product is kept dissolving in the aliphatic alcohol of the organic phase in the mixed solvent [0060]. Organic solvents, alcohols, and aliphatic alkane including hexane [0063-0066]. As indicated in the present specification (Table 1), hexane has a dipole moment of 0.00. The lignin degradation product (solid) after concentration of the solvent is processed for extraction treatment (extraction step) [0062]. KAJITANA does not explicitly teach the mixture of resin and lignin degradation product in an aqueous/solution form. Therefore, KAJITANA fails to disclose or render obvious the present invention. 

TERAMOTO, one of the closest prior art of record fails to teach step (B) of adding a thermosetting resin to the lignin-containing solution to thereby obtain a lignin/resin-containing solution and wherein the solubilized lignin is not solidified between the step (A) and the step (B).
TERAMOTO teaches a method for producing a lignin-containing resin comprising the steps of adding an amide bond-containing vinyl polymer to a solvent in which lignin is dissolved to form a lignin-containing resin, and recovering the formed lignin-containing resin (Abstract). The solvent is at least one selected from the group consisting of an aprotic polar solvent, ethanol, isopropanol, butanol, ethyl acetate, pyridine, and chloroform (Item 5, p. 3). The solvent in which the lignin is dissolved is an organosolv . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765